DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment, filed 12/23/2020, has been entered.
Claims 8, 10, 11, 13, 14, 16, 17, 19, 20, 22, 24-85, 88-97, 102-113 have been canceled.
Claims 114-121 have been added.
Applicant's election with traverse of Group II in the reply filed on 12/23/2020 is acknowledged.  The traversal is on the ground(s) that a search for Group I would substantially overlap a search for Group II.  This is not found persuasive for reasons stated in the Restriction Requirement mailed 11/02/2020.
The requirement is still deemed proper and is therefore made FINAL.
Claims 1-7, 9, 12, 15, 18, 21, 23, 98-101 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Invention, there being no allowable generic or linking claim. 
Claims 86-87 and 114-121 are currently being allowed in conjunction with the Examiner’s Amendment set forth herein.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Timothy Gaul on 02/26/2021.

The application has been amended as follows: 
--Claims 1-7, 9, 12, 15, 18, 21, 23, 98-101 (canceled)--
--Claim 114 (currently amended) An antigen binding protein that specifically binds to GIPR, wherein the antigen binding protein comprises sequences of SEQ ID NOS: 158 and 160, wherein the antigen binding protein further comprises one or more sequence modifications selected from: 
a. a VH1I1-18 germline subfamily sequence comprising one or more substitutions selected from 82X1, 94X2, and 95X3, wherein X1 is selected from R, K and H, X2 is selected from S, T, N and Q and X3 is selected from R, K, and H; 
b. a VH313-33 germline subfamily sequence comprising one or more substitutions selected from 1X4, 17X5, and 85X6, wherein X4 is selected from D and E, X5 is selected from G, A, V, I, L, and M, and X6 is selected from GA, V, I, L, and M; 
c. a VK3 L 16 germline subfamily sequence comprising one or more substitutions selected from 4X10, 13X11, 76X12, 95X13, 97X14, and 98P, wherein X10 is selected from G, A, V, I, L, and M, X11 is selected from G, A, V, I, L, and M, X12 is selected from D and E, X13 is selected from R, K and H, and X14 is selected from D and E, wherein the antigen binding protein does not comprise only substitution 78F; 
12 and 95X13; 5U.S. Serial No. 16/338,292 
e. an Fe domain sequence comprising one or more substitutions selected from 253X15, 440X16, and 439X17, wherein X15 is selected from G, A, V, I, L, and M, X16 is selected from R, K, and H, and X17 is selected from D and E, wherein the Fc domain sequence comprises only one of 440X16 and 439X17 and wherein the antigen binding protein comprises at least one of 253X15 or modifications selected from subparagraphs a, b, c, d and f when X16 is K or X17 is E and the antigen binding protein specifically binds CD20; and 
f. an Fc domain sequence comprising X18X19 at its C-terminus wherein X18 is one to four amino acids selected from D and E or from H, K, and R, and X19 is selected from P, M, G, A, V, I, L, S, T, N, Q, F, Y and W and is absent when X18 comprises D or E, is present when X18 comprises K or R at its C-terminal end, and is present or absent when X18 comprises H at its C-terminal end, and wherein the antigen binding protein comprises at least one of 253X15 or substitutions selected from subparagraphs a through e when PGKP (SEQ ID NO:381), PGKKP (SEQ ID NO:382), PGKKKP (SEQ ID NO:383), or PGE appears at the C-terminus of the Fc domain and the antigen binding protein specifically binds CD20 or CD38; 
wherein the amino acids in subparagraphs a, b, c, and d are numbered according to the Aho numbering system and the amino acids in subparagraph e are numbered according to the EU numbering system.--

--Claim 115. (Canceled)--


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The claimed antigen binding protein that specifically binds GIPR with the specific sequences and modifications are free of prior art.  The closest prior art, US 2017/0275370 A1 taught antibodies that bind GIPR but did not teach or suggest the presently claimed antigen binding protein with the specific sequences and modifications.  Therefore, the claims are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON X WEN whose telephone number is (571)270-3064.  The examiner can normally be reached on Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/SHARON X WEN/Primary Examiner, Art Unit 1644                                                                                                                                                                                                        February 26, 2021